 

AMENDED AND RESTATED SUBSCRIPTION ESCROW AGREEMENT

 

THIS AMENDED AND RESTATED SUBSCRIPTION ESCROW AGREEMENT dated as of January 29,
2014 (this “Agreement”), is entered into among Realty Capital Securities, LLC
(the “Dealer Manager”), American Realty Capital Hospitality Trust, Inc. (the
“Company”) and UMB Bank, N.A., as escrow agent (the “Escrow Agent”).

 

WHEREAS, the Company intends to raise funds from Investors (as defined below)
pursuant to a public offering (the “Offering”) for gross proceeds of not less
than $2,000,000 (the “Minimum Amount”) from the sale of shares of common stock,
par value $0.01 per share, of the Company (the “Securities”), pursuant to the
registration statement on Form S-11 of the Company (No. 333-190698) (as amended,
the “Offering Document”) a copy of which is attached as Exhibit A hereto.

 

WHEREAS, the Company desires to establish an escrow account with the Escrow
Agent for funds contributed by the Investors with the Escrow Agent in accordance
with the Offering Document, to be held for the benefit of the Investors and the
Company until such time as (i) in the case of subscriptions received from
residents of Pennsylvania (“Pennsylvania Investors”), Securities sold in the
Offering to all Investors equal, in the aggregate, to $100,000,000 (the
“Pennsylvania Minimum Amount”), (ii) in the case of subscriptions received from
residents of Washington (“Washington Investors”), Securities sold in the
Offering to all Investors equal, in the aggregate, to $20,000,000 (the
“Washington Minimum Amount”), (iii) in the case of subscriptions received from
residents of Ohio (“Ohio Investors”), Securities sold in the Offering to all
Investors equal, in the aggregate, to $20,000,000 (the “Ohio Minimum Amount”)
and (iv) in the case of subscriptions received from all other Investors,
Securities sold in the Offering equal the Minimum Amount, in each case in
accordance with the terms and subject to the conditions of this Agreement.

 

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent only
for the express duties set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.          Proceeds to be Escrowed. On or before the first date of the
Offering, the Company shall establish an escrow account with the Escrow Agent to
be invested in accordance with Section 7 hereof entitled “ESCROW ACCOUNT FOR THE
BENEFIT OF INVESTORS OF COMMON STOCK OF AMERICAN REALTY CAPITAL HOSPITALITY
TRUST, INC.” (including such abbreviations as are required for the Escrow
Agent’s systems) (the “Escrow Account”). All checks, wire transfers and other
funds received from subscribers of Securities (“Investors”, which term shall
also include Washington Investors, Ohio Investors and Pennsylvania Investors
unless the context otherwise requires) in payment for the Securities (“Investor
Funds”) will be delivered to the Escrow Agent within one (1) business day
following the day upon which such Investor Funds are received by the Company or
its agents, and shall, upon receipt by the Escrow Agent, be retained in escrow
by the Escrow Agent and invested as stated herein. During the term of this
Agreement, the Company or its agents shall cause all checks received by and made
payable to it in payment for the Securities to be endorsed for favor of the
Escrow Agent and delivered to the Escrow Agent for deposit in the Escrow
Account.

 

The Company shall, and shall cause its agents to, cooperate with the Escrow
Agent in separately accounting for Investor Funds from Washington Investors,
Ohio Investors and Pennsylvania Investors in the Escrow Account, and the Escrow
Agent shall be entitled to rely upon information provided by the Company or its
agents in this regard.

 

The Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has good and collected funds. If
any checks deposited in the Escrow Account are returned or prove uncollectible
after the funds represented thereby have been released by the Escrow Agent, then
the Company shall promptly reimburse the Escrow Agent for any and all costs
incurred for such, upon request, and the Escrow Agent shall deliver the returned
checks to the Company. The Escrow Agent shall be under no duty or responsibility
to enforce collection of any check delivered to it hereunder. The Escrow Agent
reserves the right to deny, suspend or terminate participation by an Investor to
the extent the Escrow Agent deems it advisable or necessary to comply with
applicable laws or to eliminate practices that are not consistent with the
purposes of the Offering.

 

 

 

 

2.          Investors. Investors will be instructed by the Dealer Manager or any
soliciting dealers retained by the Dealer Manager in connection with the
Offering (the “Soliciting Dealers”) to remit the purchase price in the form of
checks (hereinafter “instruments of payment”) payable to the order of, or funds
wired in favor of, “UMB BANK, N.A., ESCROW AGENT FOR AMERICAN REALTY CAPITAL
HOSPITALITY TRUST, INC.” Any checks made payable to a party other than the
Escrow Agent shall be returned to the Dealer Manager or Soliciting Dealer that
submitted the check. By 12:00 p.m. (EST) the next business day after receipt of
instruments of payment from the Offering, the Company or the Dealer Manager
shall furnish the Escrow Agent with a list of the Investors who have paid for
the Securities showing the name, address, tax identification number, the amount
of Securities subscribed for purchase, the amount paid and whether such
Investors are Washington Investors, Ohio Investors or Pennsylvania Investors.
The information comprising the identity of Investors shall be provided to the
Escrow Agent in substantially the format set forth in the list of investors
attached hereto as Exhibit B (the “List of Investors”). The Escrow Agent shall
be entitled to conclusively rely upon the List of Investors in determining
whether Investors are Ohio Investors, Washington Investors or Pennsylvania
Investors, and shall have no duty to independently determine or verify the
same. 

 

When a Soliciting Dealer’s internal supervisory procedures are conducted at the
site at which the subscription agreement and the check for the purchase of
Securities were initially received by Soliciting Dealer from the subscriber,
such Soliciting Dealer shall transmit the subscription agreement and such check
to the Escrow Agent by the end of the next business day following receipt of the
check for the purchase of Securities and subscription agreement. When, pursuant
to such Soliciting Dealer’s internal supervisory procedures, such Soliciting
Dealer’s final internal supervisory procedures are conducted at a different
location (the “Final Review Office”), such Soliciting Dealer shall transmit the
check for the purchase of Securities and subscription agreement to the Final
Review Office by the end of the next business day following Soliciting Dealer’s
receipt of the subscription agreement and the check for the purchase of
Securities. The Final Review Office will, by the end of the next business day
following its receipt of the subscription agreement and the check for the
purchase of Securities, forward both the subscription agreement and such check
to the Escrow Agent. If any subscription agreement solicited by a Soliciting
Dealer is rejected by the Dealer Manager or the Company, then the subscription
agreement and check for the purchase of Securities will be returned to the
rejected subscriber within ten (10) business days from the date of rejection.

  

All Investor Funds deposited in the Escrow Account shall not be subject to any
liens or charges by the Company or the Escrow Agent, or judgments or creditors’
claims against the Company, until and unless released to the Company as
hereinafter provided. The Company understands and agrees that the Company shall
not be entitled to any Investor Funds on deposit in the Escrow Account and no
such funds shall become the property of the Company, or any other entity except
as released to the Company pursuant to Sections 3, 4 or 5 hereto. The Escrow
Agent will not use the information provided to it by the Company for any purpose
other than to fulfill its obligations as Escrow Agent hereunder. The Company and
the Escrow Agent will treat all Investor information as confidential. The Escrow
Agent shall not be required to accept any Investor Funds which are not
accompanied by the information on the List of Investors.

 

3.          Disbursement of Funds. Once proceeds from the sale of Securities
equal the Minimum Amount (excluding Securities sold to Washington Investors,
Ohio Investors and Pennsylvania Investors), the Company shall notify the Escrow
Agent of the same in writing. Further, if the Minimum Amount has not been sold
on or prior to the Termination Date, the Company shall notify the Escrow Agent
in writing of such. At the end of the third business day following the
Termination Date (as defined in Section 7), the Escrow Agent shall notify the
Company of the amount of the Investor Funds received. If the Minimum Amount has
been obtained on or before the Termination Date, the Escrow Agent shall promptly
notify the Company and, upon receiving acknowledgement of such notice and
written instructions from the Company’s Chief Executive Officer, President or
Chief Financial Officer to disburse the Investor Funds, subject to Sections 3,
4, 5 or 6, the Escrow Agent shall disburse to the Company, by check or wire
transfer, the funds in the Escrow Account, except for amounts payable by the
Company to the Escrow Agent pursuant to Exhibit D to this Agreement that remain
outstanding. The Escrow Agent agrees that funds in the Escrow Account shall not
be released to the Company until and unless the Escrow Agent receives written
instructions to release the funds from the Company’s Chief Executive Officer,
President or Chief Financial Officer.

 

 

 

 

If the Company notifies the Escrow Agent in writing that the Minimum Amount has
not been obtained prior to the Termination Date, the Escrow Agent shall,
promptly following the Termination Date, but in no event more than ten (10)
business days after the Termination Date, refund to each Investor by check,
funds deposited in the Escrow Account, or shall return the instruments of
payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Investor at the address
provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Investor’s investment in accordance with the terms and conditions specified
herein, except that in the case of Investors who have not provided an executed
Form W-9 or substitute Form W-9 (or the applicable substitute Form W-8 for
foreign investors), the Escrow Agent shall withhold the applicable percentage of
the earnings attributable to those Investors in accordance with Internal Revenue
Service (“IRS”) regulations. Notwithstanding the foregoing, the Escrow Agent
shall not be required to remit any payments until funds represented by such
payments have been collected by the Escrow Agent. 

  

If the Escrow Agent receives written notice from the Company that the Company
intends to reject an Investor’s subscription, the Escrow Agent shall pay to the
applicable Investor(s), within a reasonable time not to exceed ten (10) business
days after receiving notice of the rejection, by first class United States Mail
at the address provided on the List of Investors, or at such other address as
shall be furnished to the Escrow Agent by the Investor in writing, all collected
sums paid by the Investor for Securities and received by the Escrow Agent,
together with the interest earned on such Investor Funds (determined in
accordance with the terms and conditions specified herein).

 

4.          Disbursement of Proceeds for Pennsylvania Investors. Notwithstanding
the foregoing, proceeds from sales of Securities to Pennsylvania Investors will
not count towards meeting the Minimum Amount for purposes of Section 3. Proceeds
received from sales of Securities to Pennsylvania Investors will not be released
from the Escrow Account until the Pennsylvania Minimum Amount is obtained. If
the Pennsylvania Minimum Amount is obtained at any time prior to the Termination
Date, the Escrow Agent shall promptly notify the Company and, upon receiving
acknowledgement of such notice and written instructions from the Company’s Chief
Executive Officer, President or Chief Financial Officer, the Escrow Agent shall
disburse to the Company, by check or wire transfer, the funds in the Escrow
Account representing proceeds from Pennsylvania Investors, except for amounts
payable by the Company to the Escrow Agent pursuant to Exhibit D to this
Agreement that remain outstanding. The Escrow Agent agrees that the Pennsylvania
Minimum Amount in the Escrow Account shall not be released to the Company until
and unless the Escrow Agent receives written instructions to release the funds
from the Company’s Chief Executive Officer, President or Chief Financial
Officer.

 

If the Pennsylvania Minimum Amount has not been obtained prior to the
Termination Date, upon written instructions from the Company’s Chief Executive
Officer, President or Chief Financial Officer, the Escrow Agent shall promptly
refund to each Pennsylvania Investor by check funds deposited in the Escrow
Account, or shall return the instruments of payment delivered to Escrow Agent if
such instruments have not been processed for collection prior to such time,
directly to each Pennsylvania Investor at the address provided on the List of
Investors. Included in the remittance shall be a proportionate share of the
income earned in the account allocable to each Pennsylvania Investor’s
investment in accordance with the terms and conditions specified herein, except
that in the case of Investors who have not provided an executed Form W-9 or
substitute Form W-9, the Escrow Agent shall withhold the applicable percentage
of the earnings attributable to those Investors in accordance with IRS
regulations. Notwithstanding the foregoing, the Escrow Agent shall not be
required to remit any payments until funds represented by such payments have
been collected by Escrow Agent.

  

 

 

 

If the Escrow Agent is not in receipt of evidence of subscriptions accepted on
or before the close of business on such date that is 120 days after the initial
effective date of the Offering Document by the Securities and Exchange
Commission (the “SEC”) (the “Initial Escrow Period”), and instruments of payment
dated not later than that date, for the purchase of Securities providing for
total purchase proceeds from all nonaffiliated sources that equal or exceed the
Pennsylvania Minimum Amount, the Escrow Agent shall promptly notify the Company.
Thereafter, the Company or its agents shall send to each Pennsylvania Investor
by certified mail within ten (10) calendar days after the end of the Initial
Escrow Period a notification substantially in the form of Exhibit F. If,
pursuant to such notification, a Pennsylvania Investor requests the return of
his or her Investor Funds within ten (10) calendar days after receipt of the
notification (the “Request Period”), the Escrow Agent shall promptly refund
directly to each Pennsylvania Investor the collected funds deposited in the
Escrow Account on behalf of such Pennsylvania Investor or shall return the
instruments of payment delivered, but not yet processed for collection prior to
such time, to the address provided on the List of Investors, upon which the
Escrow Agent shall be entitled to rely, together with interest income earned as
determined in accordance with the terms and conditions specified herein (which
interest shall be paid within five business days after the first business day of
the succeeding month). Notwithstanding the above, if the Escrow Agent has not
received an executed Form W-9 or substitute Form W-9 for such Pennsylvania
Investor, the Escrow Agent shall thereupon remit an amount to such Pennsylvania
Investor in accordance with the provisions hereof, withholding the applicable
percentage for backup withholding in accordance with IRS regulations, as then in
effect, from any interest income earned on Investor Funds (determined in
accordance with the terms and conditions specified herein) attributable to such
Pennsylvania Investor. However, the Escrow Agent shall not be required to remit
such payments until the Escrow Agent has collected funds represented by such
payments. 

 

The Investor Funds of Pennsylvania Investors who do not request the return of
their Investor Funds within the Request Period shall remain in the Escrow
Account for successive 120-day escrow periods (each a “Successive Escrow
Period”), each commencing automatically upon the termination of the prior
Successive Escrow Period, and the Company and Escrow Agent shall follow the
notification and payment procedure set forth above with respect to the Initial
Escrow Period for each Successive Escrow Period until the occurrence of the
earliest of (i) the Termination Date, (ii) the receipt and acceptance by the
Company of subscriptions for the purchase of Securities with total purchase
proceeds that equal or exceed the Pennsylvania Minimum Amount and the
disbursement of the Escrow Account on the terms specified herein, and (iii) all
funds held in the Escrow Account having been returned to the Pennsylvania
Investors in accordance with the provisions hereof.

 

5.          Disbursement of Proceeds for Washington Investors. Notwithstanding
the foregoing, proceeds from sales of Securities to Washington Investors will
not count towards meeting the Minimum Amount for purposes of Section 3. Proceeds
received from sales of Securities to Washington Investors will not be released
from the Escrow Account until the Washington Minimum Amount is obtained. If the
Washington Minimum Amount is obtained at any time prior to the Termination Date,
the Escrow Agent shall promptly notify the Company and, upon receiving
acknowledgement of such notice and written instructions from the Company’s Chief
Executive Officer, President or Chief Financial Officer, the Escrow Agent shall
disburse to the Company, by check or wire transfer, the funds in the Escrow
Account representing proceeds from Washington Investors, except for amounts
payable by the Company to the Escrow Agent pursuant to Exhibit D to this
Agreement that remain outstanding. The Escrow Agent agrees that the Washington
Minimum Amount in the Escrow Account shall not be released to the Company until
and unless the Escrow Agent receives written instructions to release the funds
from the Company’s Chief Executive Officer, President or Chief Financial
Officer.

 

If the Washington Minimum Amount has not been obtained prior to the Termination
Date, upon written instructions from the Company’s Chief Executive Officer,
President or Chief Financial Officer, the Escrow Agent shall promptly refund to
each Washington Investor by check funds deposited in the Escrow Account, or
shall return the instruments of payment delivered to Escrow Agent if such
instruments have not been processed for collection prior to such time, directly
to each Washington Investor at the address provided on the List of Investors.
Included in the remittance shall be a proportionate share of the income earned
in the account allocable to each Washington Investor’s investment in accordance
with the terms and conditions specified herein, except that in the case of
Investors who have not provided an executed Form W-9 or substitute Form W-9, the
Escrow Agent shall withhold the applicable percentage of the earnings
attributable to those Investors in accordance with IRS regulations.
Notwithstanding the foregoing, the Escrow Agent shall not be required to remit
any payments until funds represented by such payments have been collected by
Escrow Agent.

 

6.          Disbursement of Proceeds for Ohio Investors. Notwithstanding the
foregoing, proceeds from sales of Securities to Ohio Investors will not count
towards meeting the Minimum Amount for purposes of Section 3. Proceeds received
from sales of Securities to Ohio Investors will not be released from the Escrow
Account until the Ohio Minimum Amount is obtained. If the Ohio Minimum Amount is
obtained at any time prior to the Termination Date, the Escrow Agent shall
promptly notify the Company and, upon receiving acknowledgement of such notice
and written instructions from the Company’s Chief Executive Officer, President
or Chief Financial Officer, the Escrow Agent shall disburse to the Company, by
check or wire transfer, the funds in the Escrow Account representing proceeds
from Ohio Investors, except for amounts payable by the Company to the Escrow
Agent pursuant to Exhibit D to this Agreement that remain outstanding. The
Escrow Agent agrees that the Ohio Minimum Amount in the Escrow Account shall not
be released to the Company until and unless the Escrow Agent receives written
instructions to release the funds from the Company’s Chief Executive Officer,
President or Chief Financial Officer.

 

 

 

 

If the Ohio Minimum Amount has not been obtained prior to the Termination Date,
upon written instructions from the Company’s Chief Executive Officer, President
or Chief Financial Officer, the Escrow Agent shall promptly refund to each Ohio
Investor by check funds deposited in the Escrow Account, or shall return the
instruments of payment delivered to Escrow Agent if such instruments have not
been processed for collection prior to such time, directly to each Ohio Investor
at the address provided on the List of Investors. Included in the remittance
shall be a proportionate share of the income earned in the account allocable to
each Ohio Investor’s investment in accordance with the terms and conditions
specified herein, except that in the case of Investors who have not provided an
executed Form W-9 or substitute Form W-9, the Escrow Agent shall withhold the
applicable percentage of the earnings attributable to those Investors in
accordance with IRS regulations. Notwithstanding the foregoing, the Escrow Agent
shall not be required to remit any payments until funds represented by such
payments have been collected by Escrow Agent.

 

7.          Term of Escrow. The “Termination Date” shall be the earliest of:
(i)                 , 2015, the one year anniversary of the date the Offering
Document was initially declared effective by the SEC, if the Minimum Amount has
not been obtained prior to such date; (ii) the close of business on , 2016, the
two year anniversary of the date the Offering Document was initially declared
effective by the SEC; (iii) the date on which all funds held in the Escrow
Account are distributed to the Company or to Investors pursuant to Section 3 and
for Pennsylvania Investors, Section 4, for Washington Investors, Section 5 and
Ohio Investors, Section 6, and the Company has informed the Escrow Agent in
writing to close the Escrow Account; (iv) the date the Escrow Agent receives
written notice from the Company that it is abandoning the sale of the
Securities; and (v) the date the Escrow Agent receives notice from the SEC or
any other federal regulatory authority that a stop or similar order has been
issued with respect to the Offering Document and has remained in effect for at
least twenty (20) days. After the Termination Date, the Company and its agents
shall not deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective Investors.

  

8.          Duty and Liability of the Escrow Agent. The sole duty of the Escrow
Agent shall be to receive Investor Funds and hold them subject to release, in
accordance herewith, and the Escrow Agent shall be under no duty to determine
whether the Company or the Dealer Manager is complying with requirements of this
Agreement, the Offering or applicable securities or other laws in tendering the
Investor Funds to the Escrow Agent. No other agreement entered into between the
parties, or any of them, shall be considered as adopted or binding, in whole or
in part, upon the Escrow Agent notwithstanding that any such other agreement may
be referred to herein or deposited with the Escrow Agent or the Escrow Agent may
have knowledge thereof, including specifically but without limitation, the
Offering Document or any other document related to the Offering (including the
subscription agreement and exhibits thereto), and the Escrow Agent’s rights and
responsibilities shall be governed solely by this Agreement. The Escrow Agent
shall not be responsible for or be required to enforce any of the terms or
conditions of the Offering Document or any other document related to the
Offering (including the subscription agreement and exhibits thereto) or other
agreement between the Company and any other party. The Escrow Agent may
conclusively rely upon and shall be protected in acting upon any statement,
certificate, notice, request, consent, order or other document believed by it to
be genuine and to have been signed or presented by the proper party or parties.
The Escrow Agent shall have no duty or liability to verify any such statement,
certificate, notice, request, consent, order or other document, and its sole
responsibility shall be to act only as expressly set forth in this Agreement.
Concurrent with the execution of this Agreement, the Company and the Dealer
Manager shall each deliver to the Escrow Agent an authorized signers form in the
form of Exhibit C or Exhibit C-1 to this Agreement, as applicable. The Escrow
Agent shall be under no obligation to institute or defend any action, suit or
proceeding in connection with this Agreement unless first indemnified to its
satisfaction. The Escrow Agent may consult counsel of its own choice with
respect to any question arising under this Agreement and the Escrow Agent shall
not be liable for any action taken or omitted in good faith upon advice of such
counsel. The Escrow Agent shall not be liable for any action taken or omitted by
it in good faith except to the extent that a court of competent jurisdiction
determines that the Escrow Agent’s gross negligence or willful misconduct was
the primary cause of loss. The Escrow Agent is acting solely as escrow agent
hereunder and owes no duties, covenants or obligations, fiduciary or otherwise,
to any other person by reason of this Agreement, except as otherwise stated
herein, and no implied duties, covenants or obligations, fiduciary or otherwise,
shall be read into this Agreement against the Escrow Agent. If any disagreement
between any of the parties to this Agreement, or between any of them and any
other person, including any Investor, resulting in adverse claims or demands
being made in connection with the matters covered by this Agreement, or if the
Escrow Agent is in doubt as to what action it should take hereunder, the Escrow
Agent may, at its option, refuse to comply with any claims or demands on it, or
refuse to take any other action hereunder, so long as such disagreement
continues or such doubt exists, and in any such event, the Escrow Agent shall
not be or become liable in any way or to any person for its failure or refusal
to act, and the Escrow Agent shall be entitled to continue so to refrain from
acting until (i) the rights of all interested parties shall have been fully and
finally adjudicated by a court of competent jurisdiction, or (ii) all
differences shall have been adjudged and all doubt resolved by agreement among
all of the interested persons, and the Escrow Agent shall have been notified
thereof in writing signed by all such persons. Notwithstanding the foregoing,
the Escrow Agent may in its discretion obey the order, judgment, decree or levy
of any court, whether with or without jurisdiction and the Escrow Agent is
hereby authorized in its sole discretion to comply with and obey any such
orders, judgments, decrees or levies. If any controversy should arise with
respect to this Agreement, the Escrow Agent shall have the right, at its option,
to institute an interpleader action in any court of competent jurisdiction to
determine the rights of the parties. IN NO EVENT SHALL THE ESCROW AGENT BE
LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION. The parties hereto agree
that the Escrow Agent has no role in the preparation of the Offering Document or
any other document related to the Offering (including the subscription agreement
and exhibits thereto) and makes no representations or warranties with respect to
the information contained therein or omitted therefrom. The Escrow Agent shall
have no obligation, duty or liability with respect to compliance with any
federal or state securities, disclosure or tax laws concerning the Offering
Document or any other document related to the Offering (including the
subscription agreement and exhibits thereto) or the issuance, offering or sale
of the Securities. The Escrow Agent shall have no duty or obligation to monitor
the application and use of the Investor Funds once transferred to the Company,
that being the sole obligation and responsibility of the Company. 

  

 

 

 

9.          Escrow Agent’s Fee. The Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit D, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for the
Escrow Agent’s services as contemplated by this Agreement; provided, however,
that if (i) the conditions for the disbursement of funds under this Agreement
are not fulfilled, (ii) the Escrow Agent renders any material service not
contemplated in this Agreement, (iii) there is any assignment of interest in the
subject matter of this Agreement, (iv) there is any material modification
hereof, (v) if any material controversy arises hereunder, or (vi) the Escrow
Agent is made a party to any litigation pertaining to this Agreement, or the
subject matter hereof, then the Escrow Agent shall be reasonably compensated for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney’s fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. The Company’s
obligations under this Section 9 shall survive the resignation or removal of the
Escrow Agent and the assignment or termination of this Agreement.

 

10.          Investment of Investor Funds. The Investor Funds shall be deposited
in the Escrow Account in accordance with Section 1. The Escrow Agent is hereby
directed to invest all funds received under this Agreement, including principal
and interest in, the UMB Bank Money Market Deposit Account, as directed in
writing in the form of Exhibit E to this Agreement. In the absence of written
investment instructions from the Company to the contrary, the Escrow Agent is
hereby directed to invest the Investor Funds in the UMB Bank Money Market
Deposit Account. Notwithstanding the foregoing, Investor Funds shall not be
invested in anything other than “Short Term Investments” in compliance with Rule
15c2-4 of the Securities Exchange Act of 1934, as amended. The following are not
permissible investments: (a) money market mutual funds; (b) corporate debt or
equity securities; (c) repurchase agreements; (d) banker’s acceptance; (e)
commercial paper; and (f) municipal securities. Any interest received by the
Escrow Agent with respect to the Investor Funds, including reinvested interest
shall become part of the Investor Funds, and shall be disbursed pursuant to
Section 3, for Pennsylvania Investors, Section 4, for Washington Investors,
Section 5 and for Ohio Investors, Section 6.

  

 

 

 

The Escrow Agent shall be entitled to sell or redeem any such investments as
necessary to make any payments or distributions required under this Agreement.
The Escrow Agent shall have no responsibility or liability for any loss which
may result from any investment made pursuant to this Agreement, or for any loss
resulting from the sale of such investment. The parties acknowledge that the
Escrow Agent is not providing investment supervision, recommendations, or
advice. 

 

On or prior to the date of this Agreement, the Company shall provide the Escrow
Agent with a certified tax identification number by furnishing an appropriate
IRS form W-9 or W-8 (or substitute Form W-9 or W-8) and other forms and
documents that the Escrow Agent may reasonably request, including without
limitation a tax form for each Investor. The Company understands that if such
tax reporting documentation is not so certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, to
withhold a portion of any interest or other income earned on the Investor Funds
pursuant to this Agreement. For tax reporting purposes, all interest and other
income from investment of the Investor Funds shall, as of the end of each
calendar year and to the extent required by the IRS, be reported as having been
earned by the party to whom such interest or other income is distributed, in the
year in which it is distributed.

 

The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any taxes, additions for late payment, interest, penalties and other
expenses that may be assessed against the Escrow Agent on or with respect to any
payment or other activities under this Agreement unless any such tax, addition
for late payment, interest, penalties and other expenses shall be determined by
a court of competent jurisdiction to have been caused by the Escrow Agent’s
gross negligence or willful misconduct. The terms of this Section shall survive
the termination of this Agreement and the resignation or removal of the Escrow
Agent. 

 

11.          Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) on the date of service if served personally on the party to whom
notice is to be given, (b) on the day of transmission if sent by facsimile/email
transmission bearing an authorized signature to the facsimile number/email
address given below, and written confirmation of receipt is obtained promptly
after completion of transmission, (c) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service, or (d) on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed, return receipt
requested, to the party as follows:

 

If to the Company:

 

American Realty Capital

Hospitality Trust, Inc.

405 Park Avenue, 15th Floor
New York, New York 10022
Fax: (212) 421-5799
Attention: William M. Kahane, Chief Executive Officer and President

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, NY 10036-8299
Telephone: (212) 969-3000
Fax: (212) 969-2900
Attention: Peter M. Fass, Esq.

 

 

 

 

If to the Dealer Manager:

 

Realty Capital Securities, LLC
Three Copley Place
Suite 3300
Boston, Massachusetts 02116
Attention: Louisa H. Quarto, President

  

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, NY 10036-8299
Telephone: (212) 969-3000
Fax: (212) 969-2900
Attention: Peter M. Fass, Esq.

 

and:

 

American Realty Capital Hospitality Trust, Inc.
405 Park Avenue, 15th Floor
New York, New York 10022
Fax: (212) 421-5799
Attention: William M. Kahane, Chief Executive Officer and President 

 

If to Escrow Agent:

 

UMB Bank, N.A.
1010 Grand Blvd., 4th Floor
Mail Stop: 1020409
Kansas City, Missouri 64106
Attention: Lara L. Stevens, Corporate Trust
Telephone: (816) 860-3017
Facsimile: (816) 860-3029

Email: lara.stevens@umb.com

 

Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.

 

12.         Indemnification of Escrow Agent. The Company and the Dealer Manager
hereby agree to, jointly and severally, indemnify, defend and hold harmless the
Escrow Agent from and against, any and all loss, liability, cost, damage and
expense, including, without limitation, reasonable counsel fees and expenses,
which the Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against the Escrow Agent arising out of or relating in any
way to this Agreement or any transaction to which this Agreement relates unless
such loss, liability, cost, damage or expense is finally determined by a court
of competent jurisdiction to have been primarily caused by the gross negligence
or willful misconduct of the Escrow Agent. The terms of this Section shall
survive the termination of this Agreement and the resignation or removal of the
Escrow Agent.

 

13.         Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto. Any corporation or association into which the Escrow Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its corporate trust business and
assets as a whole or substantially as a whole, or any corporation or association
resulting from any such conversion, sale, merger, consolidation or transfer to
which the Escrow Agent is a party, shall be and become the successor Escrow
Agent under this Agreement and shall have and succeed to the rights, powers,
duties, immunities and privileges as its predecessor, without the execution or
filing of any instrument or paper or the performance of any further act.

 

 

 

 

14.         Governing Law; Jurisdiction. This Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof. 

 

15.         Severability. If any provision of this Agreement is declared by any
court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.

 

16.         Amendments; Waivers. This Agreement may be amended or modified, and
any of the terms, covenants, representations, warranties, or conditions hereof
may be waived, only by a written instrument executed by the parties hereto, or
in the case of a waiver, by the party waiving compliance. Any waiver by any
party of any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement. The Company and the
Dealer Manager agree that any requested waiver, modification or amendment of
this Agreement shall be consistent with the terms of the Offering.

  

17.         Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the escrow contemplated
hereby and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.

 

18.         Section Headings. The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

19.         Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument. Copies, telecopies, facsimiles, electronic files and other
reproductions of original executed documents shall be deemed to be authentic and
valid counterparts of such original documents for all purposes, including the
filing of any claim, action or suit in the appropriate court of law.

 

20.         Resignation. The Escrow Agent may resign upon 30 days’ advance
written notice to the parties hereto. If a successor escrow agent is not
appointed by the Company within the 30-day period following such notice, the
Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent, or may interplead the Investor Funds with such court,
whereupon the Escrow Agent’s duties hereunder shall terminate.

 

21.         References to Escrow Agent. Other than the Offering Document, any of
the other documents related to the Offering (including the subscription
agreement and exhibits thereto) and any amendments thereof or supplements
thereto, no printed or other matter in any language (including, without
limitation, notices, reports and promotional material) which mentions the Escrow
Agent’s name or the rights, powers, or duties of the Escrow Agent shall be
issued by the Company or the Dealer Manager, or on the Company’s or the Dealer
Manager’s behalf, unless the Escrow Agent shall first have given its specific
written consent thereto. Notwithstanding the foregoing, any amendment or
supplement to the Offering Document or any other document related to the
Offering (including the subscription agreement and exhibits thereto) that
revises, alters, modifies, changes or adds to the description of the Escrow
Agent or its rights, powers or duties hereunder shall not be issued by the
Company or the Dealer Manager, or on the Company’s or Dealer Manager’s behalf,
unless the Escrow Agent has first given specific written consent thereto.

 

22.         Patriot Act Compliance; OFAC Search Duties. The Company shall
provide to the Escrow Agent upon the execution of this Agreement any
documentation requested and any information reasonably requested by the Escrow
Agent to comply with the USA Patriot Act of 2001, as amended from time to time.
The Escrow Agent, or its agent, shall complete a search with the Office of
Foreign Assets Control (“OFAC Search”), in compliance with its policy and
procedures, of each subscription check for the purchase of Securities and shall
inform the Company if a subscription check for the purchase of Securities fails
the OFAC Search.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Subscription Escrow Agreement to be executed the date and year first set forth
above.

 

AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.

 

By: /s/ William M. Kahane     Name: William M. Kahane     Title: Chief Executive
Officer and President       REALTY CAPITAL SECURITIES, LLC         By: /s/
Louisa H. Quarto     Name: Louisa H. Quarto     Title: President         UMB
BANK, N.A., as Escrow Agent         By: /s/ Lara L. Stevens     Name: Lara L.
Stevens     Title: Vice President  

 

 

 

 

Exhibit A

 

Copy of Offering Document

 

 

 

 

Exhibit B

 

List of Investors

 

Pursuant to the Amended and Restated Subscription Escrow Agreement dated as
January 29, 2014, among Realty Capital Securities, LLC, American Realty Capital
Hospitality Trust, Inc. (the “Company”), and UMB Bank, N.A. (the “Escrow
Agent”), the Company or its agents hereby certifies that the following Investors
have paid money for the purchase of shares of the Company’s common stock, par
value $0.01 (“Securities”), and the money has been deposited with the Escrow
Agent:

 

1.Name of Investor

Address
Tax Identification Number
Amount of Securities subscribed for
Amount of money paid and deposited with Escrow Agent
Is Investor a resident of Pennsylvania (Yes or No)?

Is Investor a resident of Washington (Yes or No)?

Is Investor a resident of Ohio (Yes or No)?

 

2.Name of Investor

Address
Tax Identification Number
Amount of Securities subscribed for
Amount of money paid and deposited with Escrow Agent
Is Investor a resident of Pennsylvania (Yes or No)?

Is Investor a resident of Washington (Yes or No)?

Is Investor a resident of Ohio (Yes or No)?

 

Dated:    

 

REALTY CAPITAL SECURITIES, LLC

 

By:       Name: Louisa H. Quarto     Title: President  

 

 

 

 

Exhibit C

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of American
Realty Capital Hospitality Trust, Inc. and are authorized to initiate and
approve transactions of all types for the above-mentioned account on behalf of
American Realty Capital Hospitality Trust, Inc.

 

Name/Title Specimen Signature    

William M. Kahane

Chief Executive Officer and President

  Signature    

Jonathan P. Mehlman

Chief Investment Officer and Executive Vice President

  Signature    

Amy B. Boyle

Chief Financial Officer, Treasurer and Secretary

  Signature

 

 

 

 

Exhibit C-1

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Realty
Capital Securities, LLC and are authorized to initiate and approve transactions
of all types for the above-mentioned account on behalf of Realty Capital
Securities, LLC.

 

Name/Title Specimen Signature    

Edward M. Weil, Jr.

Chairman

  Signature    

Louisa H. Quarto

President

  Signature    

John H. Grady

Chief Operating Officer and Chief Compliance Officer

  Signature

 

 

 

 

Exhibit D

 

ESCROW FEES AND EXPENSES

 

Acceptance Fee

 

Review escrow agreement, establish account $3,000
DST Agency Engagement (if applicable) $250

 

Annual Fees

 

Annual Escrow Agent $2,500

 

Outgoing Wire Transfer $15 each
Daily Recon File to Transfer Agent $2.50 per Bus. Day
Web Exchange Access $15 per month
Overnight Delivery/Mailings $16.50 each
IRS Tax Reporting $10 per 1099

 

Fees specified are for the regular, routine services contemplated by the Amended
and Restated Subscription Escrow Agreement, and any additional or extraordinary
services, including, but not limited to disbursements involving a dispute or
arbitration, or administration while a dispute, controversy or adverse claim is
in existence, will be charged based upon time required at the then standard
hourly rate. In addition to the specified fees, all expenses related to the
administration of the Amended and Restated Subscription Escrow Agreement (other
than normal overhead expenses of the regular staff) such as, but not limited to,
travel, postage, shipping, courier, telephone, facsimile, supplies, legal fees,
accounting fees, etc., will be reimbursable.

 

Acceptance fee and first year Annual Escrow Agent fee will be payable at the
initiation of the escrow. Thereafter, the Annual Escrow Agent fees will be
billed in advance and transactional fees will be billed in arrears. Other fees
and expenses will be billed as incurred.

 

 

 

 

Exhibit E

 

Agency and Custody Account Direction
For Cash Balances
UMB Bank Money Market Deposit Accounts

 

Direction to use the following UMB Bank Money Market Deposit Accounts for Cash
Balances for the escrow account (the “Account”) created under the Amended and
Restated Subscription Escrow Agreement to which this Exhibit E is attached.

 

You are hereby directed to deposit, as indicated below, or as we shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of UMB Bank, N.A. (“Bank”):

 

UMB Bank Money Market Special

 

We acknowledge that we have full power to direct investments in the Account.

 

We understand that we may change this direction at any time and that it shall
continue in effect until revoked or modified by us by written notice to you.

 

American Realty Capital Hospitality Trust, Inc.

 

By:         Signature                   Date    

 

 

 

 

Exhibit F

 

[Form of Notice to Pennsylvania Investors]

 

You have tendered a subscription to purchase shares of common stock of American
Realty Capital Hospitality Trust, Inc. (the “Company”). Your subscription is
currently being held in escrow. The guidelines of the Pennsylvania Securities
Commission do not permit the Company to accept subscriptions from Pennsylvania
residents until an aggregate of $100,000,000 of gross offering proceeds have
been received by the Company. The Pennsylvania guidelines provide that until
this minimum amount of offering proceeds is received by the Company, every 120
days during the offering period Pennsylvania Investors may request that their
subscription be returned. If you wish to continue your subscription in escrow
until the Pennsylvania minimum subscription amount is received, nothing further
is required.

 

If you wish to terminate your subscription for the Company’s common stock and
have your subscription returned please so indicate below, sign, date, and return
to the Escrow Agent, UMB Bank, N.A. at 1010 Grand Blvd., 4th Floor, Mail Stop:
1020409, Kansas City, Missouri 64106, Attn: Lara L. Stevens, Corporate Trust.

 

I hereby terminate my prior subscription to purchase shares of common stock of
American Realty Capital Hospitality Trust, Inc. and request the return of my
subscription funds. I certify to American Realty Capital Hospitality Trust, Inc.
that I am a resident of Pennsylvania.

 

Signature:       Name:     (please print)     Date:  

 

Please send the subscription refund to:

 

                                           

 

 

 

